IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

CODY WAYNE JOHNSTON,
Plaintiff,

vs.

JAMES SALMONSON,

Defendants.

 

 

CV l8-l36-BLG-SPW

ORDER ADOPTING
l\/IAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

The United States Magistrate Judge filed Findings and Recommendations on

October l l, 2018. (Doc. 4). The l\/lagistrate recommended the Court dismiss

Cody Wayne Johnston’s petition for Writ of habeas corpus (Doc. l) Without

prejudice because it is unexhausted (Doc. 4 at 9).

Pursuant to 28 U.S.C. § 636(b)(l), parties are required to tile Written

objections Within 14 days of the filing of the Magistrate’s Findings and

Recommendation. No objections Were liled. When neither party objects, this

Court reviews the Magistrate’s Findings and Recommendation for clear error.

McDonneZl Douglas Corp. v. Commodore Bus. Mach., [nc., 656 F.Zd 1309, l3l3

(9th Cir. 1981). Clear error exists if the Court is left With a “det`inite and firm

conviction that a mistake has been committed.” Unz'ted States v. Symx, 235 F.3d

422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

lT IS ORDERED that the proposed F indings and Recommendations entered
by the United States Magistrate Judge (Doc. 4) are ADOPTED IN FULL.

IT lS FURTHER ORDERED Johnston’s petition for Writ of habeas corpus
(Doc. l) is dismissed Without prejudice because it unexhausted

IT IS FURTHER ORDERED the Clerl< of Court is directed to enter
judgment of dismissal

lT IS FURTHER ORDERED a certificate of appealability is denied

DATED this §§ day of November, 2018.

/"

\` ”‘”“7 ;WM»¢”L@M F/>"`"”‘“/ §S//;’” ti:::»e ~:W !z{:z:€:/AM

"” sUsAN P. WATTERS
United States District Judge

,/ t j

